In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-12-00480-CV
                            ________________________

    INITIATIVES HEALTHCARE, INC., INITIATIVES HEALTHCARE, LLC, JOHN
   EDWARD MCEACHERN, DARIO LORENZO LIZARRAGA, MICHAEL F. BOYER,
                     GARY FAULKNER, APPELLANTS

                                           V.

                 DIVLEND EQUIPMENT LEASING, LLC, APPELLEE



                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
            Trial Court No. 2012-502-283; Honorable Ruben G. Reyes, Presiding


                                  October 31, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellants, Initiatives Healthcare, Inc., Initiatives Healthcare, LLC, John Edward

McEachern, Dario Lorenzo Lizarraga, Michael F. Boyer, and Gary Faulkner, appeal the

trial court’s denial of their special appearances in a suit brought by Appellee, DivLend

Equipment Leasing, LLC. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7) (West
Supp. 2013). Appellee brought this suit seeking to collect sums due pursuant to six

separate guaranty agreements, each guarantying the performance of an equipment

lease between Appellee and Healthcare of Florence, LLC, an Arizona Limited Liability

Company.     By two issues, Appellants assert (1) the forum selection clause in the

equipment lease agreement is ineffective as a waiver of their right to object to personal

jurisdiction in a suit based on the individual guaranty agreements, and (2) no personal

jurisdiction otherwise exists. We affirm.


                                      BACKGROUND


       DivLend operates an equipment leasing company.           In June 2010, DivLend

agreed to lease medical and hospital equipment for use in a hospital operated by

Healthcare of Florence, LLC, located in Florence, Arizona. DivLend’s underlying suit

alleges Healthcare of Florence, LLC defaulted on the equipment lease and DivLend is

seeking to collect from the guarantors.


       EQUIPMENT LEASE AGREEMENT


       Healthcare of Florence, LLC executed an equipment lease agreement dated May

14, 2010, and sent the executed agreement to DivLend in Texas. On June 14, DivLend

accepted the lease agreement in Texas. DivLend remains the owner/holder of the right

to payment under the lease agreement and is the owner of the leased equipment.

DivLend is identified in the agreement as the Lessor and its location is expressly

identified by the address of its sole office in Lubbock, Lubbock County, Texas.

Paragraph 15 of the lease agreement contains the following provision:



                                            2
      F.     Governing Law; Choice of Forum for Resolution for Disputes and
             Waiver of Jury Trial

      (i) AS USED IN THIS PARAGRAPH 15 F (i), “APPLICABLE
      JURISDICTION” MEANS THE STATE, AS THE SAME MAY CHANGE
      FROM TIME TO TIME, WHERE THE HOLDER OF THE LESSOR’S
      INTEREST [DivLend] IN THIS LEASE MAINTAINS ITS PRINCIPAL
      OFFICE RESPONSIBLE FOR ADMINISTERING THIS LEASE. THIS
      LEASE AND ANY GUARANTY HEREOF SHALL BE INTERPRETED
      AND CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
      THE LAWS OF THE APPLICABLE JURISDICTION APPLICABLE TO
      THE LEASE AND GUARANTY AGREEMENTS, RESPECTIVELY, MADE
      AND TO BE FULLY PERFORMED IN THE APPLICABLE JURISDICTION.

      (ii) AS USED IN THIS PARAGRAPH 15 F (ii), “APPLICABLE
      JURISDICTION” MEANS THE COUNTY WITHIN THE STATE, AS THE
      SAME MAY CHANGE FROM TIME TO TIME, WHERE THE HOLDER OF
      THE LESSOR’S INTEREST IN THIS LEASE MAINTAINS ITS PRINCIPAL
      OFFICE RESPONSIBLE FOR ADMINISTERING THIS LEASE. ALL
      ACTIONS PROCEEDINGS OR LITIGATION BROUGHT BY LESSOR OR
      LESSEE OR ANY GUARANTOR(S) SHALL BE INSTITUTED AND
      PROSECUTED IN THE APPLICABLE JURISDICTION. THE PARTIES
      ACKNOWLEDGE THEIR AGREEMENT THAT THE STATE COURTS
      SITTING IN THE APPLICABLE JURISDICTION SHALL BE THE
      EXCLUSIVE FORUM FOR ALL ACTIONS, PROCEEDINGS OR
      LITIGATION    BETWEEN     OR     AMONG     THE     PARTIES,
      NOTWITHSTANDING     THAT    OTHER    COURTS     MAY   HAVE
      JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER.

      GUARANTY AGREEMENTS


      DivLend conditioned execution of the lease agreement on execution of certain

limited and unlimited guaranty agreements. On May 17, Initiatives Healthcare, Inc.,

Initiatives Healthcare, LLC, and McEachern executed unlimited guaranty agreements

while Faulkner, Lizarraga, and Boyer executed limited guaranty agreements on May 17,

19, and 26, respectively.   Each guaranty agreement expressly makes reference to the

May 14 lease agreement between DivLend and Healthcare of Florence, LLC. Although

the individual guarantors’ liability differed, the guaranty agreements “absolutely and

unconditionally guarant[eed] to [DivLend] the prompt payment in full when due of all

                                          3
payments of rent and all other amounts payable by the Lessee to the Lessor and the

performance by the Lessee of all of the Lessee’s other obligations under the Lease.”

(Emphasis added).


       Each guaranty agreement also stated “[t]his Guaranty will be governed by and

construed in accordance with the law of Texas applicable in agreements made and

performed in Texas.” Faulkner’s, Boyer’s, and Lizarraga’s guaranty agreements also

stated “[v]enue of any action arising out of, or related to this Guaranty, shall exclusively

be in state or federal court in Lubbock County, Texas.”             The signed guaranty

agreements were returned to DivLend by mail or facsimile and, to the extent there were

telephone conversations or negotiations regarding the guaranty agreements, Jeff Horn,

DivLend’s Vice President, conducted those negotiations from Lubbock. All negotiations

concerning the provisions of the lease agreement were also conducted by Horn from

Lubbock. Healthcare of Florence, LLC’s lease payments were also made to DivLend in

Lubbock.


       PROCEEDINGS BELOW


       In September 2012, DivLend filed its First Amended Petition alleging Healthcare

of Florence, LLC had breached the lease agreement and sought to enforce the

individual guaranty agreements. In its petition, DivLend alleged Appellants purposely

availed themselves of the privileges and benefits of conducting business in Texas and

agreed to suit in Texas based on the terms of both the lease agreement and guaranty

agreements. Each Appellant filed a special appearance challenging whether personal

jurisdiction over them existed. DivLend responded by contending the obligation of each


                                             4
Appellant was based upon a contractual agreement containing a choice-of-law provision

making Texas law applicable to the agreement, and a forum-selection/consent-to-

jurisdiction clause providing that any suit between the parties would be heard in

Lubbock County, Texas.      The trial court held a hearing after which it denied their

jurisdictional challenges. This appeal followed.


                                  STANDARD OF REVIEW


      Determining whether a trial court has personal jurisdiction over a defendant

presents a question of law subject to de novo review. BMC Software Belg., N.V. v.

Marchand, 83 S.W.3d 789, 794 (Tex. 2002).          Because the trial court’s exercise of

personal jurisdiction over a nonresident defendant is one of law, an appellate court

reviews the trial court’s determination of a special appearance de novo. Moki Mac River

Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex. 2007). Trial courts must sometimes,

however, resolve fact issues before deciding personal jurisdiction and, if, as here, the

trial court does not sign findings of fact and conclusions of law, all facts necessary to

support the trial court’s ruling and supported by the evidence are implied in favor of the

trial court’s decision. BMC Software, 83 S.W.3d at 794-95.


      The plaintiff bears the initial burden of pleading sufficient allegations to bring a

nonresident defendant within the provisions of the Texas long-arm statute. Moki Mac,
221 S.W.3d at 574; BMC Software, 83 S.W.3d at 793. The burden then shifts to the

nonresident defendant to negate all bases of personal jurisdiction asserted by the

plaintiff. Moki Mac, 221 S.W.3d at 574; BMC Software, 83 S.W.3d at 793. This Court

does not resolve merits-based questions on appeal regarding a special appearance.


                                            5
Pulmosan Safety Equip. Corp. v. Lamb, 273 S.W.3d 829, 839 (Tex.App.—Houston

[14th Dist.] 2008, pet. denied).


                                   PERSONAL JURISDICITON


       The Texas long-arm statute permits Texas courts to exercise jurisdiction over a

nonresident defendant that does business in Texas. See TEX. CIV. PRAC. & REM. CODE

ANN. § 17.041-.045 (West 2008); BMC Software, 83 S.W.3d at 795. Under that statute,

as applicable to the facts of this case, a nonresident does business in Texas if the

nonresident contracts with a Texas resident and either party is to perform that contract

in whole or in part in this state. TEX. CIV. PRAC. & REM. CODE ANN. § 17.042(1). The

broad language of section 17.042 extends the jurisdiction of a Texas court “as far as the

federal constitutional requirements of due process will permit.” PHC-Minden, L.P. v.

Kimberly-Clark Corp., 235 S.W.3d 163, 166 (Tex. 2007) (quoting U-Anchor Adver., Inc.

v. Burt, 553 S.W.2d 760, 762 (Tex. 1977)).


       The Due Process Clause of the Fourteenth Amendment operates to limit the

power of a state to assert personal jurisdiction over a nonresident defendant. Asahi

Metal Indus. Co., Ltd. v. Superior Court of Cal., Solano Cnty., 480 U.S. 102, 108, 107
S. Ct. 1026, 94 L. Ed. 2d 92 (1987); Helicopteros Nacionales de Colom., S.A. v. Hall, 466
U.S. 408, 413-14, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984). The Due Process Clause

protects an individual’s liberty interest in not being subject to the binding judgments of a

forum with which he has established no meaningful contacts, ties, or relations. Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 471-72, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985);

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 294, 100 S. Ct. 559, 62


                                             6
L. Ed. 2d 490 (1980); Int’l Shoe Co. v. Washington, 326 U.S. 310, 319, 66 S. Ct. 154, 90
L. Ed. 2d 95 (1945).     Under the Due Process Clause, personal jurisdiction over a

nonresident defendant is constitutionally permissible when the nonresident defendant

has sufficient minimum contacts with the forum state and the exercise of jurisdiction

comports with traditional notions of fair play and substantial justice. Burger King, 471
U.S. at 476; Int’l Shoe, 326 U.S. at 320. Personal jurisdiction is, however, a waivable

right, and any party may voluntarily consent to be subject to a forum’s jurisdiction.

Burger King, 471 U.S. at 472.


                                       APPLICATION


       In this case, DivLend asserts that personal jurisdiction is established over

Appellants because they voluntarily consented to jurisdiction in Lubbock County under

the terms of the lease and guaranty agreements.           Appellants contend the forum-

selection/consent-to-jurisdiction clause in the lease agreement is ineffective as a waiver

of the right to object to personal jurisdiction in a suit based on the guaranty agreements.


       When construing a contract, our primary goal is to determine the intent of the

parties as expressed within the four corners of the contract.        Chrylser Ins. Co. v.

Greenspoint Dodge of Houston, Inc., 297 S.W.3d 248, 252 (Tex. 2009). Here, each

guaranty agreement expressly references that DivLend was entering into the underlying

lease agreement “in part only [because] the undersigned (the “Guarantor”) enter[ed] this

Guaranty.”    Each agreement further states that the guarantor “absolutely and

unconditionally, guarantees . . . the performance . . . of all . . . obligations under the

Lease . . . .”   Because the guarantee agreement expressly references the lease


                                             7
agreement, the two documents should be read and construed together. See In re Laibe

Corp., 307 S.W.3d 314, 317 (Tex. 2010) (documents pertaining to the same transaction

may be read together even if executed at different times). See also Commons W.

Office Condos v. Resolution Trust Corp., 5 F.3d 125, 127 (5th Cir. 1993) (note and

guaranty construed together because both executed contemporaneously as part and

parcel of the same transaction).


      CONSENT-TO-JURISDICTION CLAUSE


      If a litigant signs a contract containing a consent-to-jurisdiction clause, then that

litigant either has consented to personal jurisdiction or waived the requirements for

personal jurisdiction in the forum or forums within the scope of the clause. Burger King,
471 U.S. at 473 n.14; Tri-State Bldg. Specialties, Inc. v. NCI Bldg. Sys., L.P., 184
S.W.3d 242, 248 (Tex. App.—Houston [1st Dist.] 2005, no pet.).           Here, the lease

agreement contained an express clause governing the parties’ choice of law for actions

between the parties as well as the forum for dispute resolution—Lubbock County,

Texas. Healthcare of Florence, LLC signed the lease agreement and each guarantor

guaranteed prompt payment to DivLend in the event of default and performance of “all

of the [Healthcare of Florence, LLC’s] other obligations under the Lease.” The guaranty

agreements expressly reference the lease agreement and they were executed

contemporaneously with it. The applicable contractual provisions referenced above are

a hybrid that may be termed either a forum-selection or consent-to-jurisdiction clause or

both. Regardless of the term we apply, our analysis is the same. See Parrot-Ice Drink

Products of America, Ltd. v. K & G Stores, Inc., No. 14-09-00008-CV, 2010 Tex. App.

LEXIS 2345, at *15-16 (Tex. App.—Houston [14th Dist.] March 20, 2010, no pet.) (mem.

                                            8
op.) (at a minimum, the standard for enforcing consent-to-jurisdiction clauses would be

as favorable as the standard for enforcing a mandatory forum-selection clause). See

also In re Int’l Profit Assocs., Inc., 274 S.W.3d 672, 675 (Tex. 2009) (mandatory forum

selection clauses are presumptively enforceable).        Each guaranty agreement states

“[t]his Guaranty will be governed by and construed in accordance with the law of Texas

applicable to agreements made and to be performed in Texas.” Further, the guaranty

agreements executed by Lizarraga, Boyer, and Faulkner specifically state that “[v]enue

of any action arising out of, or related to this Guaranty, shall exclusively be in state or

federal court in Lubbock County, Texas.”


       Appellants also assert the consent-to-jurisdiction clause in the lease agreement

is unenforceable as a matter of law because, of the possibility, that DivLend might

select any forum by simply assigning the administration of the lease agreement to an

office located in a particular forum. Appellants presented no evidence to the trial court

indicating DivLend intended to, or has engaged, or would engage in forum shopping.

To the contrary, the evidence indicates DivLend has maintained only one office

throughout the entirety of the parties’ leasing relationship, and that was in Lubbock

County, Texas.


       Neither can we find the clauses unenforceable as a matter of law. See Parrot-Ice

Drink Products, 2010 Tex. App. LEXIS 2345, at *9-12, 14-16. Appellants have failed to

make a clear showing that the clauses are invalid due to fraud or overreaching,

enforcement would be unreasonable or unjust, enforcement would contravene a strong

public policy of the forum where suit was brought, or the selected forum would be

seriously inconvenient for trial. See In re Int’l Profit Assocs., Inc., 274 S.W.3d at 675.

                                              9
       Reading each guaranty agreement in light of the lease agreement, we find the

record supports the trial court’s implied finding that each guarantor consented to

jurisdiction in Lubbock County, Texas, and that the exercise of jurisdiction comports with

traditional notions of fair play and substantial justice. Accordingly, Appellants’ first issue

is overruled and their second issue is pretermitted. See TEX. R. APP. P. 47.1.


                                        CONCLUSION


       The trial court’s order is affirmed.


                                                   Patrick A. Pirtle
                                                       Justice




Quinn, C.J., concurring.




                                              10